Citation Nr: 0932323	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right foot 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left foot 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia 
with arthritis of the right knee, currently rated as 10 
percent disabling.

4.  Entitlement an increased rating for chondromalacia with 
arthritis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board remanded this case in February 2008 so that the 
Veteran could be afforded the opportunity to appear at a 
Travel Board hearing.  However, he did not appear for the 
hearing and has not requested that it be rescheduled.

When this case most recently was before the Board in August 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

The Veteran filed claims for increased ratings for left ankle 
disability and residuals of a fracture of the left fibula in 
October 2004.  Those claims are referred to the originating 
agency for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right foot disability is no more than 
moderate but it is productive of limitation of motion of the 
right ankle that more nearly approximates moderate than 
marked.

2.  The Veteran's left foot disability is no more than 
moderate.

3.  The chondromalacia with arthritis of the Veteran's right 
knee is productive of pain and limitation of motion; flexion 
is not limited to less than 45 degrees and extension is not 
limited to more than 5 degrees.

4.  The chondromalacia with arthritis of the Veteran's left 
knee is productive of pain and limitation of motion; flexion 
is not limited to less than 45 degrees and extension is not 
limited to more than 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right foot disability have not been met; the criteria for a 
separate rating of 10 percent, but not higher, for limitation 
of motion of the right ankle have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5271, 5276 to 5284 (2008).

2.  The criteria for a rating in excess of 10 percent for 
left foot disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 to 5284 (2008).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia with arthritis of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261 (2008).

4.  The criteria for a rating in excess of 10 percent for 
chondromalacia with arthritis of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency sent the 
Veteran a letter in March 2006 informing him that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on his 
employment and daily life.  It also provided appropriate 
notice with respect to the effective-date element of the 
claims.  It included information on how VA determines the 
disability rating by use of the rating schedule and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the Veteran.  It also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the Veteran's entitlement to higher ratings.  In any event, 
he was provided the specific criteria for rating the 
disabilities in May 2008.  

Although adequate notice was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of all required notice and the 
completion of all indicated development, the claims were 
readjudicated in June 2008 and again in June 2009.  
Therefore, there is no reason to believe that any ultimate 
decision of the RO would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained and that he has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, 
separate evaluations for separate and distinct symptomatology 
may be assigned where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  In 
this regard the Board notes that where entitlement to service 
connection has already been established and an increase in 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Right and Left Foot Disabilities

The Veteran's right and left foot disabilities currently are 
assigned separate 10 percent disability ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  That code provides 
that a 10 percent rating is warranted for a moderate foot 
injury; a 20 percent rating is warranted for a moderately 
severe foot injury; and a 30 percent rating is warranted for 
a severe foot injury.  A note to the code provides that a 40 
percent rating is warranted for the actual loss of use of the 
foot.

After careful consideration, the Board finds that a 10 
percent rating is warranted for each of the Veteran's foot 
disabilities and that a separate 10 percent rating is 
warranted for limitation of motion of the Veteran's right 
ankle resulting from the service-connected right foot 
disability.

On VA examination in December 2002, the Veteran reported a 
history of bunion deformity.  Physical examination revealed 
moderate hallux abductor valgus deformity bilaterally.  There 
was inflammation along the head of the metatarsals, and the 
area surrounding the medial aspects of the first metatarsals 
was swollen, red, and inflamed.  The examiner noted 
contractures of the lesser digits at the proximal 
interphalangeal joints as well as metatarsalgia, inferior 
calcaneal bursitis, and plantar fasciitis.  He also noted 
pain associated with the mid-tarsus level.  After reviewing 
X-ray studies, the examiner rendered diagnostic impressions 
of bilateral hallux valgus deformity; mild osteoarthritic 
changes involving the head of the first metatarsal; and 
osteophytes projecting over the medial right navicular.  He 
opined that the Veteran's bunions were progressive and 
deforming, and he recommended treatment with orthotic devices 
and possible future surgery.

On VA examination in November 2004, the Veteran complained of 
discomfort and sharp, intermittent pain in his feet.  He 
reported that he was able to walk and stand without 
difficulty up to eight hours per day at his job, although he 
reported having constant pain.  Physical examination revealed 
no obvious ulcerations or calluses, but there were bilateral 
hallux valgus deformity and inflammation of the heads of the 
metatarsal bones of each foot.  Foot presses were +5/5 and 
equal bilaterally.  An X-ray study confirmed the presence of 
bilateral hallux valgus deformity associated bunion 
formation, worse on the left foot, and the absence of heel 
spurs.  The VA examiner diagnosed bilateral hallux valgus 
deformity and osteoarthritis involving the first metatarsal 
bones of both feet.

In February 2009, the Veteran was afforded another VA 
examination.  He reported pain and swelling in the 
metatarsophalangeal (MTP) joints and great toes and stated 
that he experienced flares five to six times per day, with 
each flare lasting for a few seconds and prohibiting walking 
or standing.  He also stated that he was unable to run, 
unable to walk for more than 10 minutes, and unable to stand 
for more than 10 to 15 minutes.  Physical examination 
revealed calluses on the medial great toes.  There was pain 
to palpation of the MTP joints but no other pain to palpation 
of the feet.  There also was a 20-degree deviation laterally 
of the great toes but no edema in the feet or toes.  An X-ray 
study revealed mild bilateral hallux deformity, bilateral 
great toe metatarsal bunion formation, and right great toe 
MTP joint arthritis.

In sum, the evidence shows that the Veteran's right and left 
foot disabilities are productive of symptomatology that most 
nearly approximates moderate foot injuries.  The December 
2002 VA examiner described the Veteran's bilateral hallux 
valgus deformities as moderate, and the February 2009 
examiner described them as mild.  The Board acknowledges that 
the Veteran's bilateral hallux valgus deformities, bunions, 
and arthritis result in pain and inflammation and that he has 
been advised by medical professionals to use orthotic 
devices.  However, despite his symptoms and flare-ups, the 
Veteran remains able to perform his occupation, which 
involves standing and walking, without using such devices.  
Accordingly, the Board finds that a disability rating higher 
than 10 percent is not warranted for either foot under 
Diagnostic Code 5284.

The Board has considered whether there is any other schedular 
basis to assign higher ratings.  Although the examination 
reports indicate that the Veteran has pes planus, service 
connection for that disability was denied in an unappealed 
February 1993 rating decision.  Therefore, a higher rating is 
not warranted under Diagnostic Code 5276.  Higher ratings 
also are not warranted under Diagnostic Codes 5278 or 5283 
since there is no evidence of pes cavus or malunion or 
nonunion of the tarsal or metatarsal bones.  Finally, while 
the evidence shows that the Veteran has bilateral hallux 
valgus deformity and metatarsalgia, the codes pertaining to 
those disabilities provide for a maximum 10 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5279, 5280.  A separate rating for these conditions is not 
appropriate since their manifestations are contemplated by 
the 10 percent ratings currently assigned to each foot under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.14.  In any event, 
evaluation of the disabilities under these codes would not be 
to the Veteran's advantage; Diagnostic Code 5279 provides for 
only a single 10 percent rating for bilateral metatarsalgia, 
and the Veteran would not be entitled to a 10 percent rating 
under Diagnostic Code 5280 since the hallux valgus 
deformities are not severe and the metatarsal heads have not 
undergone resection.

The Board does find, however, that a separate 10 percent 
rating is warranted for limitation of motion of the Veteran's 
right ankle resulting from his service-connected right foot 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The December 2002 VA examiner stated that range of motion in 
the Veteran's ankles was guarded and limited.  Since he did 
not provide any measurements describing the range of motion 
and did not address all pertinent disability factors, the 
examination report is inadequate for rating purposes.  See, 
again, DeLuca, 8 Vet. App. 202.  However, the Board finds 
that the November 2004 examination report is adequate and 
establishes the Veteran's entitlement to a separate 10 
percent rating.  The examiner noted that dorsiflexion of the 
Veteran's right ankle was measured to 20 degrees and that 
plantar flexion was measured to 25 degrees, with no 
additional limitation from pain, fatigue, weakness, or lack 
of endurance after repetition.  He also noted that there was 
a bony abnormality over the right medial malleolus that was 
not tender to palpation.  The examiner diagnosed osteophytes 
of the right navicular bone and medial malleolus, resulting 
in decreased range of motion and pain.

The Board notes that the February 1993 rating decision which 
granted service connection for right foot disability 
characterized the disability as hallux valgus with bunion 
formation and productive changes of the right foot.  It also 
noted X-ray evidence of an abnormality of the right 
tarsoscaphoid, or navicular, bone.  Since the November 2004 
examiner attributed the diminished motion of the Veteran's 
right ankle at least in part to the osteophytes of his 
navicular bone, the Board finds that a separate rating of 10 
percent is warranted for moderate limitation of motion of the 
right ankle under Diagnostic Code 5271.  Moreover, since this 
impairment was noted on the first adequate VA examination 
performed in response to the Veteran's claim, the Board 
concludes that the separate 10 percent rating is warranted 
throughout the period of the claim.

A higher rating of 20 percent rating is not warranted for the 
Veteran's right ankle disability since the limitation of 
motion of his ankle does not more nearly approximate marked 
than moderate.  The November 2004 examination report 
indicates the Veteran retains full dorsiflexion and at least 
half the range of plantar flexion in his right ankle.  Higher 
ratings also are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, or 5274 (2008) as there is 
no evidence of ankylosis of the ankle or the subastragalar or 
tarsal joints; malunion of the os calcis or astragalus; or 
astragalectomy.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
Veteran's right foot disability, left foot disability, or 
right ankle disability warranted a rating higher than 10 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Right and Left Knee Disabilities

The chondromalacia with arthritis of the Veteran's right knee 
currently is evaluated as 10 percent disabling.  The 
chondromalacia with arthritis of his left knee also is 
evaluated as 10 percent disabling.  These evaluations are 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5260, on the basis of arthritis with pain on motion. 

Under Diagnostic Code 5010, traumatic arthritis is rated 
under Diagnostic Code 5003.  That code provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004 (September 17, 2004).

The VA General Counsel also has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

After careful consideration, the Board concludes that the 
chondromalacia with arthritis of the Veteran's right and left 
knees warrants a 10 percent rating for each knee on the basis 
of pain and limitation of motion.

On VA examination in December 2002, flexion of both knees was 
measured to 120 degrees, with crepitus in the left knee.  
However, since the examiner did not address all pertinent 
disability factors, this examination report is not adequate 
for rating purposes.  See, again, DeLuca, 8 Vet. App. 202.

The Veteran was afforded a VA examination in November 2004.  
He complained of swelling in his knees and difficulty 
climbing stairs due to discomfort.  He stated that he was 
unable to run because of swelling in his left knee and 
complained of some locking in that knee.  He also reported 
that he used patellar supports to alleviate his discomfort 
and that he used over-the-counter pain medication two to 
three times per day.  Physical examination revealed no 
obvious deformity of the right knee and squaring of the 
patella of the left knee with no obvious effusion.  Flexion 
of the right knee was measured to 135 degrees, and flexion of 
the left knee was measured to 120 degrees, with crepitus.  
Extension of both knees was measured to 0 degrees, with 
crepitus in the left knee.  The examiner noted that there was 
no diminution of range of motion or additional limitations 
from pain, fatigue, weakness, or lack of endurance after 
repetition.  He diagnosed osteoarthritis affecting the left 
knee greater than the right knee, with reduced range of 
motion limited by pain.

On VA examination in February 2009, the Veteran complained of 
constant knee pain and stated that both knees swell, lock, 
buckle, pop, and grind.  He reported that he was unable to 
walk or sit for more than 10 minutes or stand for more than 
10 to 15 minutes; that he had difficulty using stairs; and 
that he was unable to squat.  He also reported having flares 
multiple times each day, with the flares lasting between 
three to four minutes and sometimes requiring that he sit.  
Physical examination revealed pain to palpation of the both 
knees.  Extension of both knees was measured to 0 degrees, 
with pain from 30 to 0 degrees.  Flexion of both knees was 
measured to 120 degrees, with pain from 100 to 120 degrees.  
The examiner noted that there was no additional limitation 
from pain, fatigue, weakness, or lack of endurance following 
repetitive use.  She diagnosed chronic bilateral 
patellofemoral syndrome.

In sum, the evidence shows that the Veteran experiences pain 
and limitation of both knees as a result of his bilateral 
chondromalacia with arthritis.  However, even considering the 
additional functional limitations resulting from pain, there 
is no evidence that flexion of either knee is limited to less 
than 45 degrees or that extension of either knee is limited 
to more than 5 degrees.  Accordingly, a rating higher than 10 
percent is not warranted for either of the Veteran's knee 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.

The Board has considered whether there is any other schedular 
basis to assign higher ratings but has concluded that there 
is none.  There is no evidence of ankylosis of either knee to 
warrant a higher rating under Diagnostic Code 5256.  
Moreover, although the Veteran has reported experiencing 
locking and swelling in his knees, there is no evidence of 
dislocation of the semilunar cartilage.  In addition, there 
is no objective evidence of locking.  Therefore, higher 
ratings also are not warranted under Diagnostic Code 5258.

In addition, there is no basis for assigning separate ratings 
under Diagnostic Code 5257.  The Board acknowledges the 
Veteran's complaint that his knees sometimes buckle and notes 
that he is competent to report such observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the November 2004 and February 2009 VA examination 
reports both reflect that multiple tests for instability in 
the knees were negative.  The Board finds the objective 
clinical observations made by the medical professionals who 
evaluated the Veteran's knees to be more probative than his 
subjective and unsubstantiated statements regarding 
instability.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has either 
of the Veteran's knee disabilities warranted a rating higher 
than 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disabilities and that the 
manifestations of those disabilities are not in excess of 
those contemplated by the schedular criteria.  The Board 
acknowledges that the Veteran told the November 2004 and 
February 2009 VA examiners that his disabilities affect his 
ability to perform his work duties by preventing him from 
running and impairing his ability to walk and stand for 
prolonged periods.  However, the Veteran told the November 
2004 examiner that he was working full-time, and he told the 
February 2009 VA examiner that he had missed 20 days of work 
in the past year because of his feet and knees.  While the 
disabilities appear to be productive of industrial 
impairment, the level of industrial impairment is 
contemplated by the 10 percent ratings currently assigned for 
the disabilities at issue in this appeal, to include the 
separate 10 percent rating assigned herein for limitation of 
motion of the right ankle.

In sum, there is no indication that the average industrial 
impairment from the Veteran's disabilities would be in excess 
of that contemplated by the assigned ratings.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

The Board having determined that the disability of the 
Veteran's right foot warrants a 10 percent rating for foot 
impairment and a separate 10 percent rating for limitation of 
motion of the right ankle, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.

Entitlement to a rating higher than 10 percent for left foot 
disability is denied.

Entitlement to a rating higher than 10 percent for 
chondromalacia with arthritis of the right knee is denied.

Entitlement to a rating higher than 10 percent for 
chondromalacia with arthritis of the left knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


